Exhibit 10.1

 

 

FOURTH AMENDMENT

TO

CREDIT AGREEMENT

 

DATED AS OF
OCTOBER 1, 2014

 

AMONG

 

LRE OPERATING, LLC,

AS BORROWER,

 

LRR ENERGY, L.P.,

AS PARENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”) dated as of
October 1, 2014, is among LRE OPERATING, LLC, a Delaware limited liability
company (the “Borrower”); LRR ENERGY, L.P., a Delaware limited partnership (the
“Parent”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders from time to time party to the Credit
Agreement referred to below (collectively, the “Lenders”); and the Lenders.

 

R E C I T A L S

 

A.                                    The Borrower, the Parent, the
Administrative Agent and the Lenders are parties to that certain Credit
Agreement dated as of July 22, 2011, as amended by that certain First Amendment
to Credit Agreement dated as of September 30, 2011, that certain Second
Amendment to Credit Agreement dated as of June 8, 2012 and that certain Third
Amendment to Credit Agreement dated as of June 27, 2012 (as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make certain loans to, and
extensions of credit on behalf of, the Borrower.

 

B.                                    The Borrower, the Parent, the
Administrative Agent and the Lenders have agreed to amend certain provisions of
the Credit Agreement as more fully described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                                                  
Defined Terms.  Each capitalized term used herein, but not otherwise defined
herein has the meaning given such term in the Credit Agreement.  Unless
otherwise indicated, all references to Sections in this Fourth Amendment refer
to Sections of the Credit Agreement.

 

Section 2.                                                                  
Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
accordance with Section 12.02 of the Credit Agreement) of the conditions
precedent set forth in Section 4:

 

2.1                               Amendments to Section 1.02.  Section 1.02 of
the Credit Agreement is hereby amended as follows:

 

(a)                                 The definition of “Applicable Margin” is
hereby amended by amending and restating the chart contained therein in its
entirety as follows:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

³ 25%

<50%

 

³ 50%

<75%

 

³ 75%

<90%

 

³90%

 

 

1

--------------------------------------------------------------------------------


 

Eurodollar Loans

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

ABR Loans

 

0.50%

 

0.75%

 

1.00%

 

1.25%

 

1.50%

 

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

 

(b)                                 The definition of “Indebtedness” is hereby
amended and restated in its entirety as follows:

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising):  (a) to any Agent, the Issuing Bank or any
Lender under any Loan Document, including, without limitation, all interest on
any of the Loans (including any interest that accrues after the commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Secured Swap Provider under any Swap Agreement including any Swap
Agreement in existence prior to the date hereof, but excluding any additional
transactions (including all renewals, extensions and/or rearrangements of any of
the above) or confirmations entered into (i) after such Secured Swap Provider
ceases to be a Lender or an Affiliate of a Lender or (ii) after assignment by a
Secured Swap Provider to another Secured Swap Provider that is not a Lender or
an Affiliate of a Lender; (c) to any Bank Products Provider in respect of Bank
Products; and (d) all renewals, extensions and/or rearrangements of any of the
above; provided that solely with respect to any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations of such Loan Party shall in any event be excluded from
“Indebtedness” owing by such Loan Party.

 

(c)                                  The definition of “Maturity Date” is hereby
amended and restated in its entirety as follows:

 

“Maturity Date” means October 1, 2019.

 

(d)                                 The definition of “Swap Agreement” is hereby
amended and restated in its entirety as follows:

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a

 

2

--------------------------------------------------------------------------------


 

“swap” within the meaning of section 1a(47) of the Commodity Exchange Act);
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its Subsidiaries shall be a Swap Agreement.

 

(e)                                  The following defined terms are added to
Section 1.02 in appropriate alphabetical order:

 

“Bank Products” means any of the following bank services:  (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower, any Subsidiary or any Guarantor.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

 

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Indebtedness in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee by such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Indebtedness in respect of any Swap Agreement (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time such guarantee or grant of
a security interest becomes effective with respect to such related Indebtedness
in respect of any Swap Agreement. If any Indebtedness in respect of any Swap
Agreement arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Indebtedness in respect of any
Swap Agreement that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement

 

3

--------------------------------------------------------------------------------


 

dated as of October 1, 2014, among the Borrower, the Parent, Wells Fargo and the
Lenders party thereto.

 

“Fourth Amendment Effective Date” means the date on which all of the conditions
contained in Section 4 of the Fourth Amendment have been satisfied or waived in
accordance Section 12.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement or grant of the relevant security
interest becomes effective or (b) otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank, the Bank Products Providers and Secured Swap Providers, and
“Secured Party” means any of them individually.

 

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any of its Subsidiaries that entered into such Swap
Agreement before or while such Person was a Lender or an Affiliate of a Lender,
whether or not such Person at any time ceases to be a Lender or an Affiliate of
a Lender, as the case may be, or (b) assignee of any Person described in clause
(a) above so long as such assignee is a Lender or an Affiliate of a Lender.

 

“Wells Fargo” has the meaning given in the introductory paragraph.

 

2.2                               Amendment to Section 2.07.  A new
Section 2.07(f) is hereby added to the Credit Agreement as follows:

 

(f)                                   Maximum Amount of Borrowing Base. 
Notwithstanding anything to the contrary set forth herein, in no event may the
Borrowing Base hereunder be increased to an amount in excess of the “First Lien
Cap” under and as defined in the Intercreditor Agreement.

 

2.3                               Amendment to Section 2.09. Section 2.09(a) is
hereby amended by replacing the reference to “$15,000,000” therein with
“$25,000,000”.

 

2.4                               Amendment to Section 4.04.  Section 4.04 is
hereby amended by replacing the reference to “for the benefit of the Lenders”
therein with “for the benefit of the Secured Parties”.

 

2.5                               Amendment to Section 5.03.  A new
Section 5.03(g) is hereby added to the Credit Agreement as follows:

 

(g)                                  FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Fourth Amendment
Effective Date, the Borrower and

 

4

--------------------------------------------------------------------------------


 

the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the obligations under this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

2.6                               Amendment to Section 7.13.  Section 7.13 is
hereby amended by replacing the reference to “and the Lenders” therein with “for
the benefit of the Secured Parties”.

 

2.7                               Amendment to Section 7.19.  Section 7.19 is
hereby amended by adding the following sentence to the end of such section:

 

The Borrower is a Qualified ECP Guarantor.

 

2.8                               Amendment to Section 7.25.  Section 7.25 is
hereby deleted in its entirety.

 

2.9                               Amendment to Section 8.01.  Section 8.01(p) is
hereby deleted in its entirety and replaced with “[Intentionally Omitted].”.

 

2.10                        Amendments to Section 8.14.

 

(a)                                 Section 8.14(b) is hereby amended by
replacing the reference to “(i) Each Loan Party other than the Borrower will,
and will cause each of its Subsidiaries to” therein with “(i) Each Loan Party
will”.

 

(b)                                 A new Section 8.14(d) is hereby added to the
Credit Agreement as follows:

 

(d)                                 Notwithstanding any provision in any of the
Loan Documents to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulations) or Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) owned by any Loan Party
included in the Mortgaged Property and no Building or Manufactured (Mobile) Home
shall be encumbered by any Security Instrument; provided, that (A) the
applicable Loan Party’s interests in all lands and Hydrocarbons situated under
any such Building or Manufactured (Mobile) Home shall be included in the
Mortgaged Property and shall be encumbered by the Security Instruments and
(B) the Borrower shall, and shall not permit any of its Subsidiaries to, permit
to exist any Lien on any Building or Manufactured (Mobile) Home except Excepted
Liens.

 

2.11                        Amendment to Article VIII.  A new Section 8.16 is
hereby added to the Credit Agreement as follows:

 

Commodity Exchange Act Keepwell Provisions.  The Borrower hereby guarantees the
payment and performance of all Indebtedness of each Loan Party (other than the
Borrower) and absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Loan
Party (other than the Borrower) in order for such Loan Party to honor its
obligations under the Guaranty Agreement including obligations with

 

5

--------------------------------------------------------------------------------


 

respect to Swap Agreements (provided, however, that the Borrower shall only be
liable under this Section 8.16 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.16, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Loan Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Borrower under this Section 8.16 shall remain in full force and effect until all
Indebtedness is paid in full to the Lenders, the Administrative Agent and all
other Secured Parties, and all of the Lenders’ Commitments are terminated. The
Borrower intends that this Section 8.16 constitute, and this Section 8.16 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

2.12                        Amendment to Section 9.16.  Section 9.16 is hereby
amended by replacing the reference to “and the Lenders” therein with “for the
benefit of the Secured Parties”.

 

2.13                        Amendment to Article IX.  A new Section 9.20 is
hereby added to the Credit Agreement as follows:

 

Non-Qualified ECP Guarantors.  The Borrower shall not permit any Loan Party that
is not a Qualified ECP Guarantor to own, at any time, any Oil and Gas Properties
or any Equity Interests in any Subsidiaries.

 

2.14                        Amendments to Section 10.02.

 

(a)                                 Clause (iv) of Section 10.02(c) is hereby
amended and restated in its entirety as follows:

 

(iv)                          fourth, pro rata to payment of principal
outstanding on the Loans, LC Disbursements that have not yet been reimbursed by
or on behalf of the Borrower at such time, and Indebtedness referred to in
Clause (b) of the definition of Indebtedness owing to Secured Swap Providers;

 

(b)                                 Section 10.02(c) is hereby amended by adding
the following paragraph to the end of such section:

 

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
“eligible contract participants” under the Commodity Exchange Act to ensure, as
nearly as possible, that the proportional aggregate recoveries with respect to
Indebtedness described in clause fourth above by the holders of any Excluded
Swap Obligations are the

 

6

--------------------------------------------------------------------------------


 

same as the proportional aggregate recoveries with respect to other Indebtedness
pursuant to clause fourth above).

 

2.15                        Amendment to Section 12.14.  Section 12.14 is hereby
amended and restated in its entirety as follows:

 

Collateral Matters; Swap Agreements.  The benefit of the Security Instruments
and of the provisions of this Agreement relating to any collateral securing the
Indebtedness shall also extend to and be available to the Secured Swap Providers
with respect to any Swap Agreement including any Swap Agreement in existence
prior to the date hereof, but excluding any additional transactions or
confirmations entered into (a) after such Secured Swap Provider ceases to be a
Lender or an Affiliate of a Lender or (b) after assignment by a Secured Swap
Provider to another Secured Swap Provider that is not a Lender or an Affiliate
of a Lender. No Lender or any Affiliate of a Lender shall have any voting or
consent rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

2.16                        Amendment to Annex I.  Annex I to the Credit
Agreement is hereby replaced in its entirety with Annex I attached hereto and
Annex I attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement.

 

Section 3.                                                                  
Borrowing Base Redetermination.  Subject to the satisfaction (or waiver in
accordance with Section 12.02 of the Credit Agreement) of the conditions
precedent set forth in Section 4 and pursuant to Section 2.07 of the Credit
Agreement, the Borrowing Base shall be increased from $235,000,000 to
$260,000,000 effective as of the Fourth Amendment Effective Date, and continuing
until the next Scheduled Redetermination, Interim Redetermination or other
redetermination of the Borrowing Base thereafter.  The Borrower, Parent,
Administrative Agent and Lenders agree that the redetermination of the Borrowing
Base provided for in this Section 3 shall be considered and deemed to be the
November 1, 2014 Scheduled Redetermination.

 

Section 4.                                                                  
Conditions Precedent.  This Fourth Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Fourth Amendment
Effective Date”):

 

4.1                               Executed Counterparts of Fourth Amendment. 
The Administrative Agent shall have received from the Lenders, the Parent and
the Borrower, executed counterparts (in such number as may be requested by the
Administrative Agent) of this Fourth Amendment.

 

4.2                               Notes.  The Administrative Agent shall have
received from the Borrower duly executed Notes payable to each requesting Lender
in a principal amount equal to its Maximum Credit Amount (as amended hereby)
dated as of the date hereof.

 

4.3                               Upfront Fees.  The Borrower shall have paid to
the Administrative Agent for the account of each Lender upfront fees in an
aggregate amount equal to:

 

7

--------------------------------------------------------------------------------


 

(a)                                 30 basis points (0.30%) of each Lender’s
Applicable Percentage of the Borrowing Base on the date hereof prior to giving
effect to this Fourth Amendment.

 

(b)                                 50 basis points (0.50%) of (i) each Lender’s
Applicable Percentage of the Borrowing Base on the date hereof after giving
effect to this Fourth Amendment, including the amendments to the Credit
Agreement set forth in Section 2 and the increase in the Borrowing Base set
forth in Section 3, less (ii) each Lender’s Applicable Percentage of the
Borrowing Base on the date hereof prior to giving effect to this Fourth
Amendment.

 

4.4                               Fees and Expenses.  The Administrative Agent
and the Lenders shall have received all other fees and amounts due and payable
on or prior to the Fourth Amendment Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder (including, to the
extent invoiced on or prior to the Fourth Amendment Effective Date, the
reasonable fees and expenses of Vinson & Elkins, LLP, counsel to the
Administrative Agent).

 

4.5                               Secretary Certificate.  The Administrative
Agent shall have received a certificate of the Secretary or an Assistant
Secretary or a Responsible Officer of the Borrower and the Parent setting forth
(i) resolutions of its board of directors or managers or other relevant
governing body with respect to the authorization of such Person to execute and
deliver this Fourth Amendment and to enter into the transactions contemplated by
this Fourth Amendment, (ii) the officers of such Person who are authorized to
sign this Fourth Amendment on behalf of such Person and specimen signatures of
such authorized officers, and (iii) the articles or certificate of limited
partnership, formation or incorporation, as applicable, and the limited
partnership agreement, operating agreement, bylaws or other governing document,
as applicable, of such Person, certified as being true and complete, each of
which certifications may, if applicable, be by reference to previously-delivered
certificates of any such officer.  The Administrative Agent and the Lenders may
conclusively rely on such certificates until the Administrative Agent receives
notice in writing from the Borrower or the Parent, as applicable, to the
contrary.

 

4.6                               Certificates of Good Standing. The
Administrative Agent shall have received certificates of the appropriate State
agencies with respect to the existence, qualification and good standing of the
Borrower and the Parent.

 

4.7                               Opinions.  The Administrative Agent shall have
received an opinion of Thompson & Knight, LLP, special counsel to the Borrower,
in form and substance reasonably satisfactory to the Administrative Agent.

 

4.8                               Mortgages, Mortgage Amendments and Title.

 

(a)                                 The Administrative Agent shall have received
mortgages and/or deeds of trust (or supplements to existing mortgages and/or
deeds of trust, as applicable) in form and substance acceptable to the
Administrative Agent and duly executed by the Borrower, together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 financing statements (each duly authorized and
executed), as the Administrative Agent shall deem necessary or appropriate to
grant, evidence and perfect

 

8

--------------------------------------------------------------------------------


 

first-priority Liens in favor of the Administrative Agent on at least 80% of the
total value of the Oil and Gas Properties after giving effect to the Juno
Purchase Agreement and the acquisition of the Acquired Juno Assets by the
Borrower.

 

(b)                                 The Administrative Agent shall have received
from the Borrower duly executed counterparts (in such number as may be requested
by the Administrative Agent) of amendments to existing mortgages and/or deeds of
trust (and such other amendments, agreements, and other writings including,
without limitation, any UCC-1 financing statements) which shall be sufficient to
evidence (i) the increase in the Aggregate Maximum Credit Amounts, (ii) the
extension of the Maturity Date pursuant to this Fourth Amendment and (iii) the
other amendments set forth in this Fourth Amendment.

 

(c)                                  The Administrative Agent shall have
received title information as the Administrative Agent may reasonably require
satisfactory to the Administrative Agent setting forth the status of title to at
least 80% of the total value of the Oil and Gas Properties after giving effect
to the Juno Purchase Agreement and the acquisition of the Acquired Juno Assets
by the Borrower.

 

4.9                               Acquisition.

 

(a)                                 The acquisition by the Borrower of certain
Oil and Gas Properties and other Property (the “Acquired Juno Assets”) pursuant
to that certain Purchase and Sale Agreement dated as of August 29, 2014
(including all amendments thereto prior to the date hereof, the “Juno Purchase
Agreement”) with Juno Energy II, LLC and Juno Operating Company II, LLC shall
have been consummated on or prior to October 31, 2014 in accordance with the
Juno Purchase Agreement (without any material amendments, modifications or
supplements thereto, it being understood and agreed that the exclusion of
Acquired Juno Assets with an aggregate allocated value in the Juno Purchase
Agreement in excess of $1,900,000.00 shall be deemed a material modification).

 

(b)                                 The Administrative Agent shall have
received, and be reasonably satisfied with the terms of, fully-executed copies
of all assignments, bills of sale, side letters and other material agreements
executed and delivered in connection with the Acquisition.

 

4.10                        Amendment to Second Lien Credit Agreement.  The
Administrative Agent shall have received a copy of an amendment to the Second
Lien Credit Agreement, dated as of June 28, 2012, among the Borrower, the
Parent, Wells Fargo Energy Capital, Inc., as administrative agent, and the
lenders party thereto (the “Second Lien Credit Agreement”), and any other
amendments, documents or agreements prepared in connection therewith, each in
form and substance reasonably satisfactory to the Administrative Agent,
evidencing, among other things, an extension of the maturity date under the
Second Lien Credit Agreement to at least six months after the Maturity Date
under the Credit Agreement, as amended by this Fourth Amendment.

 

4.11                        Consent to Intercreditor Agreement. The
Administrative Agent shall have received a copy of a consent to the
Intercreditor Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, evidencing the consent of Wells Fargo Energy Capital,

 

9

--------------------------------------------------------------------------------


 

Inc. to the extension of the Maturity Date under the Credit Agreement, as
amended by this Fourth Amendment.

 

4.12                        Further Assurances.  The Administrative Agent shall
have received such other agreements, instruments, approvals, and other
documents, each satisfactory to the Administrative Agent in form and substance,
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

4.13                        No Default or Event of Default.  No Default or Event
of Default shall have occurred and be continuing, before and after giving effect
to the terms of this Fourth Amendment.

 

Section 5.                                                                  
Miscellaneous.

 

5.1                               Confirmation.  The provisions of the Credit
Agreement, as amended by this Fourth Amendment, shall remain in full force and
effect following the effectiveness of this Fourth Amendment.

 

5.2                               Ratification and Affirmation; Representations
and Warranties.  Each of the Borrower and Parent hereby (a) acknowledges the
terms of this Fourth Amendment, (b) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability under, each of the
Loan Documents to which it is a party and agrees that each of the Loan Documents
to which it is a party remains in full force and effect, except as expressly
amended hereby, notwithstanding the amendments contained herein and
(c) represents and warrants to the Lenders that as of the date hereof, both
before and after giving effect to the terms of this Fourth Amendment (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects), unless such representations and warranties are
stated to relate to a specific earlier date, in which case, such representations
and warranties shall continue to be true and correct in all material respects
(except that any such representations and warranties that are qualified by
materiality shall be true and correct in all respects) as of such earlier date
and (ii) no Default or Event of Default has occurred and is continuing.

 

5.3                               Loan Documents.  This Fourth Amendment and
each agreement, instrument, certificate or document executed by the Borrower,
the Parent or any of their officers in connection herewith are “Loan Documents”
as defined and described in the Credit Agreement and all of the terms and
provisions of the Credit Agreement relating to Loan Documents shall apply hereto
and thereto.

 

5.4                               Counterparts.  This Fourth Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Fourth Amendment by facsimile or electronic mail shall be effective
as delivery of a manually executed counterpart hereof; provided that, upon the
request of any party hereto, such facsimile transmission or electronic mail
transmission shall be promptly followed by the original thereof.

 

10

--------------------------------------------------------------------------------


 

5.5                               NO ORAL AGREEMENT.  THIS FOURTH AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH
AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

5.6                               GOVERNING LAW.  THIS FOURTH AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[SIGNATURES BEGIN NEXT PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President, Chief Financial Officer and Secretary

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N. A.

 

as Administrative Agent, Issuing Bank, Swing Line Lender, and Lender

 

 

 

 

 

By:

/s/ Matthew A. Turner

 

Name:

Matthew A. Turner

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:  Michael Clayborne

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Stephen H. Oglesby

 

Name:

Stephen H. Oglesby

 

Title:

Managing Director-Commercial Energy

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name:

Jeffery Treadway

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas Kleiderer

 

Name:

Thomas Kleiderer

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, N.A.

 

28.0

%

$

210,000,000.00

 

Bank of America, N.A.

 

14.0

%

$

105,000,000.00

 

Citibank, N.A.

 

14.0

%

$

105,000,000.00

 

Royal Bank of Canada

 

14.0

%

$

105,000,000.00

 

Comerica Bank

 

10.0

%

$

75,000,000.00

 

Barclays Bank plc

 

10.0

%

$

75,000,000.00

 

Amegy Bank National Association

 

10.0

%

$

75,000,000.00

 

TOTAL

 

100.0

%

$

750,000,000.00

 

 

--------------------------------------------------------------------------------